DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on February 3, 2020.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2020 and May 5, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both body panels and interior space; reference character “216” has been used to designate both detection zones and users.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 152 in Fig 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Embodiments of the present disclosure are directed to” is implied language.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-10 and 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 7, it is claimed that “the adjusted regenerative braking intensity values is based on at least one of the roadway data, the sensor data, the parameter values of the operating states of the vehicle and the user preferences and the standard regenerative braking intensity values”.  However, in claim 1, which claim 7 is dependent upon, it is claimed that “adjusted regenerative braking intensity values based on at least one of the roadway data, the sensor data and the parameter values of the operating states of the vehicle and the standard regenerative braking intensity values”.  In claim 7, the options of limiting the braking intensity value is the same as that as claim 1, except for the addition of the “user preferences”.  Due to the “at least one of” phrase, these user preferences are not required to be used within the method, and therefore claim 7 does not further limit claim 1.  
In regards to claim 16, the claim recites analogous limitations to claim 7 and is therefore rejected on the same premise.  
In regards to claims 8-10 and 17-19, the claims are dependent upon a rejected claim and are therefore rejected.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgiev (US 20150019058; already of record from IDS).
In regards to claim 1, Georgiev discloses of a method for adjusting an amount of regenerative braking (Abstract), the method comprising:
receiving, by a processor of a control system of a vehicle (Para 0073), roadway data from a route being navigated by the vehicle (Para 0144, 0153), data from one or more sensors of the vehicle (Para 0096, 0112, 0179-0180, 0136) and data comprising parameter values for operating states of the vehicle (Para 0060, 0205, 0212, 0217, 0058, 0064-0065, 0200-0202);
retrieving, by the processor, standard regenerative braking intensity values based on an acceleration of the vehicle (Para 0096, 0139, 0105, 0114-0116, 0144, 0161, 0073);
calculating, by the processor, adjusted regenerative braking intensity values based on at least one of the roadway data, the sensor data and the parameter values of the operating states of the vehicle and the standard regenerative braking intensity values (Para 0096, 0139, 0105, 0114-0116, 0144, 0161, 0073, 0153, 0112, 0179-0180, 0136, 0060, 0205, 0212, 0217, 0058, 0064-0065, 0200-0202);
transmitting, by the processor, the adjusted regenerative braking intensity values to the control system (Para 0072-0075); and
applying, by the control system, an acceleration or deacceleration amount to the vehicle based on the adjusted regenerative braking intensity values (Para 0075, 0088).
In regards to claim 2, Georgiev discloses of the method of claim 1, wherein the roadway data includes static information (Para 0144, 0153) and dynamic information (Para 0160).
In regards to claim 3, Georgiev discloses of the method of claim 2, wherein the static information includes at least one of map information of the route, terrain information of the route, historical traffic information of the route and speed information of the route (Para 0144, 0153, 0192-0193).
In regards to claim 4, Georgiev discloses of the method of claim 2, wherein the dynamic information includes at least one of weather information including temperature information, precipitation information and wind information and current traffic information of the route (Para 0160, 0192-0193, 0210).
In regards to claim 5, Georgiev discloses of the method of claim 2, wherein the roadway information is provided from a third-party service other than from the vehicle (Para 0153).
In regards to claim 6, Georgiev discloses of the method of claim 3, wherein the parameter values for operating states of the vehicle include at least one of an operating state of a battery as a power energy source for driving the vehicle, operating states of power electronics for operating the vehicle, an operating state of a motor as a power energy source for driving the vehicle, an operating state of the vehicle when the vehicle tows an object and an operating state of the vehicle when the vehicle is fully occupied with passengers (Para 0060, 0205, 0212, 0217, 0058, 0064-0065, 0200-0202).
In regards to claim 7, Georgiev discloses of the method of claim 1, further comprising:
receiving, by the processor, user preferences regarding the route being navigated by the vehicle (Para 0116-0117, 0004-0005, 0217); and
calculating, by the processor, the adjusted regenerative braking intensity values based on at least one of the roadway data, the sensor data, the parameter values of the operating states of the vehicle and the user preferences and the standard regenerative braking intensity values (Para 0096, 0139, 0105, 0114-0116, 0144, 0161, 0073, 0153, 0112, 0179-0180, 0136, 0060, 0205, 0212, 0058, 0064-0065, 0200-0202, 0116-0117, 0005, 0217), 
wherein the user preferences are entered via a user interface (Para 0116-0117, 0004-0005, 0217).
In regards to claim 8, Georgiev discloses of the method of claim 7, further comprising displaying for selection, by the user interface, at least one adjustment option including the adjusted regenerative braking intensity values (Para 0116-0117, 0004-0005, 0217).
In regards to claim 9, Georgiev discloses of the method of claim 8, further comprising, receiving, by the user interface, a selection of the at least one adjustment option (Para 0116-0117, 0004-0005, 0217).
In regards to claim 10, Georgiev discloses of the method of claim 9, further comprising, applying, by the control system, the acceleration or deacceleration amount to the vehicle based on the selection of the at least one adjustment option (Para 0116-0117, 0004-0005, 0217).
In regards to claims 11-20, the claims recite analogous limitations to claims 1-5, 7-10, and 1, respectively, and are therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajaie (US 20200376927) discloses determining the amount of braking based on the environment surrounding a vehicle and sensor data.
Camhi et al. (US 20200055402) discloses of determining an amount of regenerative braking based on historical and current data about the environment of the vehicle.  
Newman (US 20180203443) discloses determining the amount of braking based on the environment surrounding a vehicle, weather information, and sensor data.
Xiao et al. (US 20180201273) discloses of gathering a set of sensor information in order to determine the best driving actions for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663